Citation Nr: 1646896	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-18 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a testicular disorder that resulted in a right orchiectomy.  

2.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (claimed as fluid on the lungs), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from July 1970 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In November 2016, the Veteran resubmitted medical evidence that was previously submitted as his hearing, which VA was unable to locate.  The evidence was accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).  

The issues of entitlement to service connection for COPD and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A testicular disorder that resulted in a right orchiectomy was not incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a testicular disorder that resulted in a right orchiectomy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a May 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, relevant VA medical records, private treatment records, a letter from the Veteran's VA physician, and the statements of the Veteran and his representative.

The Board notes that the Veteran has not been afforded a VA examination concerning his claim.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no evidence of an in-service injury or event and no evidence that the removal of the Veteran's testicle is related to service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Therefore, the case is ready for adjudication.

II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires competent evidence showing (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, such as malignant tumors, including testicular cancer, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time that support a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Service treatment records are silent for any reports, diagnoses, or treatment relating to the testicles or scrotum.  The January 1972 discharge examination shows a normal genitourinary system.

A January 1999 VA treatment record shows the Veteran reported for follow up of a draining hydrocele and a check for testicular cancer.  

Private treatment records from D.T. Bragg, M.D. show that in September 2003 the Veteran presented for evaluation of right-sided scrotal swelling.  He stated that he had had the hydrocele for a long time and had been followed by VA.  He had had the hydrocele aspirated on a couple of occasions, but the fluid always returned.  Dr. Bragg performed a right hydrocelectomy in September 2003, but the Veteran developed a scrotal hematoma and abscess with fevers.  In November 2003, Dr. Bragg performed an incision and drainage of the right scrotal abscess and right orchiectomy.  The surgical pathology report showed testicular atrophy, evidence of previous surgery with fibrosis and foreign body reaction, and dense fibrous capsule with chronic inflammation consistent with wall of abscess.

May 2009 VA treatment records show the Veteran presented to VA to establish care.  He reported that he had not been seen by a physician since he had had a testicle removed due to cancer in 2004.  He reported no concerns and sought no treatment related to his remaining testicle or his scrotum.  There is no note of a hydrocele on examination.  A May 2009 problem list, however, shows a diagnosis of hydrocele not otherwise specified (NOS) without a date of diagnosis.

The Veteran testified at his Board hearing that his scrotum started swelling in 1974.  However, he had no residuals, including pain, or further treatment since his testicle was removed.  See June 2016 Transcript of Hearing at 11-12.

A June 2016 letter, received by VA in November 2016, from a VA physician notes the Veteran has multiple diagnoses of COPD, mononeuritis, and previous skin neoplasms, but makes no note of testicular cancer or a right hydrocele.

Analysis

First, the Board notes that, while the Veteran had service in Vietnam from December 1970 to December 1971, no testicular disability, to include the claimed testicular cancer, is a disease subject to presumptive service connection for those who served in Vietnam.  38 C.F.R. § 3.309(e).  Furthermore, while malignant tumors are considered presumptive disabilities when they manifest to a compensable degree within one year of separation, see 38 C.F.R. § 3.309(a), there is no evidence that the testicular cancer the Veteran reports he had manifested within this time period.  Instead, his statements, which are the only evidence of record with regard to testicular cancer, assert that he was diagnosed in 2004, at the same time that one of his testicles was removed.  As such, presumptive service connection on this basis is also not warranted.

Furthermore, the Board finds that there is no evidence that the Veteran's reported testicular cancer or documented hydrocelectomy is related to service.  Specifically, other than filing his claim, the Veteran has not offered an explanation as to how these would be related to his service.  He indicated during his hearing that his testicle first started swelling in 1974, which is almost two years after he separated from service.  His service treatment records likewise contain no evidence of symptomatology with regard to the Veteran's testicles.  Therefore, the evidence shows that the Veteran has asserted that his testicular symptoms began almost two years after service, and he has provided no reasoning as to why he believes his subsequent diagnoses and treatment are related to service.  There is no other evidence suggesting that the Veteran's reported testicular cancer or hydrocelectomy are related to service.

As such, while the Veteran has a current disability of a removed testicle, there is no evidence of record of an in-service incurrence of a testicular disease or evidence of a relationship between the currently removed testicle and service.  Therefore, the Veteran's claim fails on these bases.

While the Veteran is certainly competent to provide information regard symptomatology and the history of his disorder, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as is shown above, the Veteran has not asserted that his testicular symptoms began during service or that his subsequent testicular disease leading to removal of a testicle in 2003 is related to any event, injury, or disease from service.

Accordingly, service connection for the removal of a testicle due to disease is not warranted and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.301, 3.303 (2015).  


ORDER

Entitlement to service connection for testicular cancer that resulted in a right hydrocelectomy is denied.  


REMAND

The Veteran contends that he has skin cancer and COPD as a result of exposure to Agent Orange.  Service records show the Veteran served in the Republic of Vietnam; thus, exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6)(iii). 

Service treatment records are silent for any reports, diagnoses, or treatment for skin cancer or any chronic lung disorder, including COPD.  The January 1972 discharge examination shows a normal examination of the skin and lungs, as well as a normal chest x-ray.

In May 2009, the Veteran presented to VA to establish care and requested evaluation for skin cancer.  He reported that he was a farm manager and was in the sun a lot.  He also reported fatigue and shortness of breath, particularly with activity, for the last six or seven months.  He experienced occasional dull pain in the chest with episodes of shortness of breath.  On examination, he had multiple lesions to the right arm that were hyperpigmented and slightly irregular.  An x-ray revealed right lower lobe consolidation and adjacent effusion, which may represent pneumonia with a parapneumonic effusion.  He was prescribed antibiotics.

In a June 2016 letter, received by VA in November 2016, VA physician T.L.D., M.D., related that the Veteran was routinely followed by VA and "has multiple diagnoses of COPD, mononeuritis, previous skin neoplasms.  His medical problems should be considered as likely as not to be caused and/or exacerbated by his exposure to [A]gent [O]range during his time in Vietnam."  

Dr. D. did not offer any rationale for his opinion; therefore, it is not sufficient to establish an award of service connection for COPD or skin cancer.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Nonetheless, the opinion does appear to establish current diagnoses of COPD and skin cancer, and relate them to in-service exposure to herbicides.  As such, VA has a duty to provide a VA examination and obtain a medical opinion regarding whether the Veteran's alleged COPD and skin cancer are related to his exposure to herbicides during service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records that have not been associated with the Veteran's claims file.  The evidence shows that the Veteran has received treatment at the Guntersville Community Based Outpatient Clinic.  

2.  Schedule the Veteran for a VA examination to determine whether there is any relationship between any skin cancer diagnosed during the appeal period (since April 2009) and the Veteran's period of active service, specifically his exposure to herbicides.  The claims file should be made available for review.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such skin cancer is etiologically related to the Veteran's exposure to herbicides during service. 

A rationale is requested.

3.  Schedule the Veteran for a VA examination to determine whether there is any relationship between any diagnosed chronic lung disorder, including COPD, and his period of active service, specifically his exposure to herbicides.  The claims file should be made available for review.  

The examiner is asked to provide an opinion as to whether any diagnosed lung disorder is at least as likely as not (50 percent probability or greater) etiologically related to the Veteran's exposure to herbicides during service.  

A rationale is requested.

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


